



Exhibit 10.15


Amendment No. 7
Pfizer Supplemental Savings Plan (the “PSSP”)
(Amended and Restated as of January 1, 2016)


* * *
(New material underlined; deletions crossed out)


1. Section 3.3 shall be amended to read as follows:
3.3    Amendment or Suspension of Election. Except as otherwise provided in this
Section 3.3, once made, a Member may not change his or her existing Excess
Regular Earnings Deferrals election under this Plan during the Plan Year until
the next Annual Enrollment. Notwithstanding the foregoing, if a Member receives
a hardship withdrawal under the Qualified Plan, incurs a Disability or obtains a
distribution under Section 6.4 on account of an Unforeseeable Emergency during a
year, his or her Excess Regular Earnings Deferral election shall be cancelled.





